707 So.2d 820 (1998)
Daniel BLACKMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-0540.
District Court of Appeal of Florida, Fourth District.
February 20, 1998.
Michael Salnick and Ian J. Goldstein of Law Offices of Michael Salnick, West Palm Beach, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
In his petition for writ of habeas corpus petitioner contends that the trial court erred in granting the State's motion to revoke bond. We agree and grant the petition as the trial court did not engage in the analysis set out by this court in Metzger v. Cochran, *821 694 So.2d 842 (Fla. 4th DCA 1997), and Merdian v. Cochran, 654 So.2d 573 (Fla. 4th DCA 1995).
Accordingly, consistent with Metzger and Merdian, we remand the case for further proceedings in which the trial court should consider whether there are any conditions of release that can assure the safety of the community. If the trial court again determines that pretrial detention is necessary, it shall include the findings required by Florida Rules of Criminal Procedure 3.132(c)(2), and section 907.041(4)(h), Florida Statutes (1997), in its order as outlined in Merdian.
GLICKSTEIN, WARNER and GROSS, JJ., concur.